Justice ERICKSON
delivered the Opinion of the Court.
Appellant Romuald Klausz appeals from the trial court’s order granting appellee Dillon Company, Inc.’s motion for summary judgment. Specifically, appellant argues that the trial court erred in finding section 13 — 21—115(3)(c), 6A C.R.S. (1987) (actions against landowners), constitutional. Contemporaneously with the announcement of this case, we have determined in Gallegos *864v. Phipps, 779 P.2d 856 (Colo.1989), that section 13-21-115 violates the equal protection provisions of the federal and state constitutions. U.S. Const, amend XIV; Colo. Const, art. II, § 25.
Accordingly, we vacate the summary judgment entered by the trial court granting summary judgment to appellee, and remand for further proceedings consistent with our opinion and holding in Gallegos.